Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 1 of 15 PageID 238




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                                   CASE NO. 6:18-cv-02111-CEM-DCI
   CLARK STEWART, on behalf of himself
   and all others similarly situated,

          Plaintiff,
   v.

   FLORIDA COMMUNITY LAW GROUP,
   P.L.,

         Defendant.
   _____________________________________/

                          Joint Motion for Class Certification and Final
                         Approval of Class Action Settlement Agreement

          Plaintiff Clark Stewart (“Plaintiff”) and Defendant Florida Community Law Group,

   P.L. (“Defendant”) (together “the Parties”) hereby jointly move the Court to: (1) certify the

   class of individuals conditionally certified for settlement purposes (“the Class”); (2) grant

   final approval of the parties’ proposed settlement agreement (Doc. 29-1) (“the Agreement”);

   and (3) appoint Plaintiff and his counsel as representatives of the Class for final settlement

   purposes. 1 In support thereof, the Parties respectfully show the following:

   I.     Introduction

          On September 6, 2019, the Court conditionally certified a settlement class in this

   action and preliminary approved the Parties’ proposed settlement agreement. Doc. 32. A

   final fairness hearing has been set for January 2, 2020 at 10:00 a.m. Id. at 2. After

   providing the other 190 class members with notice of the proposed settlement, no objections

   1
     Defendant denies Plaintiff’s allegations and joins in the request for certification solely for
   settlement purposes.


                                                  1
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 2 of 15 PageID 239




   have been received and no class member has requested exclusion from the class. If the Court

   grants final approval of the proposed settlement, the Settlement Fund of $6,054.26 will be

   equally divided among the 190 absent class members—with each receiving a check for

   $31.69. The settlement is “fair, reasonable, and adequate” under Fed. R. Civ. P. 23(e)(2),

   because it represents more than the Class is likely to be awarded through further litigation.

   II.    Background

          A.      Nature of the Action

          This action has been brought under the Fair Debt Collection Practices Act

   (“FDCPA”), 15 U.S.C. § 1692, et seq. Doc. 1. Under the FDCPA, debt collectors must

   provide consumers with certain notices in their initial communication with respect to the

   debt. 15 U.S.C. § 1692g(a). Debt collectors must state the amount of the debt. Id. at §

   1692g(a)(1). They must also provide “a statement that unless the consumer, within thirty

   days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the

   debt will be assumed to be valid by the debt collector.” Id. at § 1692g(a)(3).

          While the consumer must make a written dispute to trigger certain obligations in the

   debt collector, see Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1274 (11th Cir. 2016)

   (“the consumer has a right to verification only if she disputes the debt in writing”); 15 U.S.C.

   § 1692g(a)(4-5), the consumer may orally notify the debt collector that the debt is disputed to

   trigger other obligations. See Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1081 (9th

   Cir. 2005) (“an oral dispute triggers multiple statutory protections”). Accordingly, a debt

   collector violates the FDCPA by grafting an “in writing” requirement into its § 1692g(a)(3)

   disclosure. See Higgins v. Quality Recovery Servs., Inc., No. 1:17-CV-2581-WSD-JSA, 2018



                                                  2
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 3 of 15 PageID 240




   WL 1959755, at *3-4 (N.D. Ga. Apr. 26, 2018) (relying on Camacho in adopting

   magistrate’s recommendation to deny motion to dismiss claim under § 1692g(a)(3) for debt

   collector’s disclosure indicating that all disputes needed to be made in writing). The FDCPA

   also prohibits debt collectors from making any statements that “overshadow” or are

   inconsistent with the disclosures required under § 1692g(a). See 15 U.S.C. § 1692g(b).

          Further, the FDCPA generally prohibits debt collectors from using false, deceptive, or

   misleading means or representations to collect debts. 15 U.S.C. § 1692e. While “citing a

   subsection is unnecessary,” Baye v. Midland Credit Mgmt., Inc., No. CV 17-4789, 2017 WL

   4918998, at *5 (E.D. La. Oct. 31, 2017), section 1692e(10) constitutes a “catch-all

   prohibition against ‘[t]he use of any false representation or deceptive means to collect or

   attempt to collect any debt.’” Consumer Fin. Prot. Bureau v. Frederick J. Hanna & Assocs.,

   P.C., 114 F. Supp. 3d 1342, 1367 (N.D. Ga. 2015) (quoting 15 U.S.C. § 1692e(10)). Another

   specific prohibition under section 1692e includes the failure to disclose, in the debt

   collector’s initial communication “that the debt collector is attempting to collect a debt and

   that any information obtained will be used for that purpose.” 15 U.S.C. § 1692e(11).

          The FDCPA makes any person who fails to comply liable to an aggrieved consumer

   “in an amount equal to the sum of any actual damage sustained by such person as a result of

   such failure,” “such additional damages as the court may allow, but not exceeding $1,000,”

   and “in the case of a class action . . . such amount as the court may allow for all other class

   members, without regard to a minimum individual recovery, not to exceed the lesser of

   $500,000 or 1 per centum of the net worth of the debt collector.” See 15 U.S.C. § 1692k(a).




                                                 3
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 4 of 15 PageID 241




   The FDCPA allows a prevailing consumer to recover reasonable attorney’s fees and costs

   from the debt collector. Id.

          B.      Plaintiff’s FDCPA Claims Against Defendant

          Plaintiff is a consumer alleged to owe money arising from a roof replacement on his

   home (“the Debt”). Doc. 1-1 at 10. Defendant is a law firm alleged to be a “debt collector”

   under the FDCPA based on its consumer debt collection activities. Doc. 1 at ¶¶ 16-17.

   Defendant filed a lawsuit against Plaintiff in Florida state court over the Debt. Doc. 1-1.

          When Defendant served Plaintiff with the lawsuit, it provided numerous

   accompanying documents. Id. Plaintiff alleges that these accompanying documents constitute

   Defendant’s “initial communication” with Plaintiff in relation to the Debt, and therefore

   triggered Defendant’s obligations under § 1692g. Doc. 1 at ¶ 24. One of the accompanying

   documents purported to provide Plaintiff with the disclosures required under § 1692g of the

   FDCPA (“the Notice”). Doc. 1-1 at 16.

                  1.      1692g claims

          Paragraph 2 of the Notice purports to comply with Defendant’s obligation to disclose

   the amount of the debt by referencing the paragraph in the complaint with the amount is

   stated. Id. (“The amount of the debt is stated in paragraph 9 of the Complaint attached

   hereto.”). This section of the state court complaint, however, provides a sum “exclusive of

   interest, costs, and attorney’s fees.” Id. at 8. Plaintiff alleges that, because the lawsuit does

   not identify these amounts, Defendant failed to meaningfully convey the amount of the Debt

   in violation of § 1692g(a)(1). Doc. 1 at ¶ 29-31, 69.




                                                  4
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 5 of 15 PageID 242




          Paragraph 3 of the Notice states that Defendant will assume the Debt is valid unless

   Plaintiff makes a dispute in writing. Doc. 1-1 at 16. Plaintiff alleges that this violates §

   1692g(a)(3). Doc. 1 at ¶¶ 32, 73. Plaintiff also alleges a violation of § 1692g(b), id. at ¶¶ 20-

   23, 83, based on Defendant’s failure to reconcile the requirement to respond to the lawsuit

   within 20 days, Doc. 1-1 at 2-3, with the disclosure that Plaintiff has 30 days in which to

   dispute the Debt under the FDCPA.

                  2.      1692e claims

          Paragraph 1 of the Notice states that Defendant “may be deemed a ‘debt collector’

   under the [FDCPA]” and that “[a]ny and all information obtained during the prosecution of

   this lawsuit may be used for all purposes of collecting a debt.” Doc. 1-1 at 16 (emphasis

   added). Plaintiff alleges that this statement conflicts with Defendant’s obligation under §

   1692e(11) to advise that “the communication was an attempt to collect a debt and any

   information obtained would be used for that purpose.” Doc. 1 at ¶ 64 (emphasis added). In

   addition, Plaintiff alleges that the Notice generally violates § 1692e and the “catch all”

   provision of § 1692e(10), id. at ¶¶ 56, 61, because it would confuse the consumer about

   Defendant’s status as a “debt collector under the FDCPA,” id. at ¶ 27.

          C.      Class Action Claims

          Plaintiff alleges that the Notice is based on a form or template that Defendant

   routinely serves in connection with lawsuits brought against consumers. See Doc. 1 at ¶¶ 34-

   35. Accordingly, he seeks to represent “[a]ll individuals in the State of Florida to whom

   Defendant served, within one year before the date of this complaint and in an attempt to

   collect a debt, a lawsuit and notice based on the Template.” Id. at ¶ 36. Defendant disclosed



                                                  5
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 6 of 15 PageID 243




   to Plaintiff’s counsel (“Class Counsel”) a list of 191 individuals, including Plaintiff, who

   meet this class definition. See Doc. 29-3 at 4, ¶ 18.

          Defendant also produced financial records, allowing Class Counsel to assess the

   possible recovery for the Class. Id. at 3, ¶ 9. Because “actual damages in consumer actions

   under these statutes will often be difficult to prove,” Avila v. Van Ru Credit Corp., No. 94 C

   3234, 1995 WL 22866, at *11 (N.D. Ill. Jan. 18, 1995), the maximum amount of damages

   that the Class could receive under the FDCPA is one percent of Defendant’s net worth. See

   Harper v. Better Bus. Servs., Inc., 961 F.2d 1561, 1563 (11th Cir. 1992) (statutory damages

   under the FDCPA awarded “per action”).

          D.      Settlement Agreement

          On April 25, 2019, the Parties jointly filed a notice advising the Court that the parties

   had reached an agreement, in principle, to settle this matter on a classwide basis. Doc. 25.

   The Agreement calls for the creation of a settlement fund in the amount of $6,054.26. Doc.

   29-1 at 10. In the view of Class Counsel, this represents at least 1% of Defendant’s net

   worth. Declaration of Russell S. Thompson IV (“Declaration”), filed herewith, at ¶¶ 5-8. 2

          Each class member is guaranteed to receive at least $31.69. See Doc. 29 at 11. The

   Agreement also calls for Plaintiff to receive $1,000 for his FDCPA claim and $500 as

   compensation for his service to the Class. Doc. 29-1 at 11. Through the Agreement,

   Defendant has agreed to “pay the reasonable attorneys’ fees and litigation expenses of Class

   Counsel in an amount to be determined by the Court.” Id. Defendant has agreed not to


   2
     Given the sensitive nature of Defendant’s confidential financial documents, counsel for
   Defendant will bring the documents to the final fairness hearing for the Court’s review and
   consideration.


                                                  6
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 7 of 15 PageID 244




   oppose any amount requested, up to $15,000 and to reimburse Class Counsel for up to $1,000

   in “non-litigation expenses related to class administration,” id., “provided that they represent

   amounts actually incurred for that purpose,” id. at 13.

          E.      Preliminary Approval and Conditional Certification

          On May 31, 2019, the parties filed their Joint Motion for Conditional Class

   Certification and Preliminary Approval of Class Action Settlement Agreement (“Joint

   Motion”). Doc. 29. On August 26, 2019, Magistrate Irick issued a report and

   recommendation (“R&R”) that the Joint Motion be granted, with some modifications to the

   parties’ proposed preliminary approval order.      Doc. 30. On September 6, 2019, the Court

   adopted the R&R, granted the Joint Motion, and approved the preliminary approval order

   with the R&R’s suggested modifications. Doc. 32 at 1. The Court set a final fairness hearing

   for January 2, 2020, at 10:00 a.m. Id. at 2.

          F.      Notice to the Class and Reaction from the Class Members

          On September 20, 2019, Class Counsel mailed notice to the other 190 members of the

   class. Declaration at ¶ 11. The notice conformed to the requirements set forth in the R&R

   and the Court’s preliminary approval order. Id. at ¶ 12. Notices were returned for 13

   individuals. Id. at ¶ 13. None of the 13 returned notices contained forwarding addresses. Id.

   at ¶ 14. Class Counsel conducted a search through the National Change of Address database

   for updated addresses for these 13 individuals, but no better addresses were located. Id. at ¶

   15. As such, 93% of the absent class members are presumed to have received actual notice

   of the proposed settlement.




                                                  7
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 8 of 15 PageID 245




          The Notice advised the absent class members of their right to make an appearance, to

   object to the proposed settlement, or to exclude themselves from the class. Id. at ¶ 16. Class

   members were required to file an appearance with the Clerk by December 12, 2019. Id. at ¶

   17. No class member has entered an appearance. Id. at ¶ 18. Class members were required

   to mail any requests for exclusion to Class Counsel and Defendant’s counsel, postmarked by

   December 19, 2019.     Id. at ¶ 19. No class member has requested exclusion. Id. at ¶ 20.

   Objections were to be postmarked by December 12, 2019, and mailed to Class Counsel,

   Defendant, and the Clerk. Id. at ¶ 21. No objections have been lodged. Id. at ¶ 22.

   III.   Discussion

          A.      The Class Has Received the Best Practicable Notice Under Rule 23.

          “Rule 23(e) requires a court to ‘direct notice in a reasonable manner to all class

   members who would be bound’ by the proposed settlement.” Grant v. Ocwen Loan

   Servicing, LLC, No. 315CV01376J34PDB, 2019 WL 367648, at *3 (M.D. Fla. Jan. 30, 2019)

   (quoting Fed. R. Civ. P. 23(e)(1)(B)). For Rule 23(b)(3) class settlements, “the court must

   direct to class members the best notice that is practicable under the circumstances, including

   individual notice to all members who can be identified through reasonable effort.” Fed. R.

   Civ. P. 23(c)(2)(B). “However, the ‘best practicable’ notice standard does not require that

   every class member actually receive notice.” Morgan v. Pub. Storage, 301 F. Supp. 3d 1237,

   1261 (S.D. Fla. 2016) (citing 5–23 Moore's Federal Practice—Civil § 23.102). “The relevant

   question is not whether every absent class member actually receives notice, but whether the

   notice that the court orders is reasonably calculated to reach the absent members.” Ibid. “The




                                                 8
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 9 of 15 PageID 246




   fact that some class members may not actually receive timely notice does not render the

   notice inadequate as long as the class as a whole had adequate notice.” Ibid.

          In adopting the R&R, the Court previously concluded that the notice itself and the

   process for delivering it met the standards required by Rule 23. See Doc. 32; Doc. 30 at 12-

   14 (discussing adequacy of proposed notice to the Class). Class Counsel has delivered notice

   in accordance with the Agreement. Over 93% of the class members are presumed to have

   actually received notice of the proposed settlement. This exceeds rates found to be sufficient

   in other class settlements. See e.g., Myers v. Jani-King of Philadelphia, Inc., No. CV 09-

   1738, 2019 WL 4034736, at *1 (E.D. Pa. Aug. 26, 2019) (“class counsel was able to reach

   approximately 92% of the possible class members”); Kay Co. v. Equitable Prod. Co., 749 F.

   Supp. 2d 455, 467 (S.D.W. Va. 2010) (praising parties for achieving “direct, individual

   notice to more than 91% of the approximately 9,000 member class”). Accordingly, the Class

   has been provided with notice in accordance with Rule 23.

          B.      Rule 23’s Criteria for Class Certification Are Satisfied.

          In granting preliminary approval, the Court found that the Class meets all of the

   express criteria of Rule 23(a) and Rule 23(b)(3). Doc. 30 at 6-11. Given the absence of any

   objections from the absent class members, the Court should find that the Class may be

   certified under Rule 23. See Williams v. New Penn Fin., LLC, No. 3:17-CV-570-J-25JRK,

   2019 WL 2526717, at *2 (M.D. Fla. May 8, 2019) (in granting final approval, “not[ing] there

   have been no objections to class certification and no change in circumstances to alter the

   Court’s previous conclusions. Thus, the Court will certify the class for the reasons stated in

   the Preliminary Approval Order.”); Grant, 2019 WL 367648, at *4 (same).



                                                 9
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 10 of 15 PageID 247




           C.      The Settlement is Fair, Reasonable, and Adequate.

           This Court has traditionally relied on the factors set forth by the Eleventh Circuit in

    Bennett v. Behring Corp., 737 F.2d 982 (11th Cir. 1984), to determine whether a class

    settlement is fair, reasonable, and adequate—and these factors remain relevant.              See

    Williams, 2019 WL 2526717, at *2-3 (citing Bennett factors); Grant, 2019 WL 367648, at *4

    (same). Rule 23 was amended in 2018 to include express criteria that the Court must

    consider when deciding whether to approve a class settlement. See Grant, 2019 WL 367648,

    at *4-5 (discussing 2018 amendment to Rule 23); Williams, 2019 WL 2526717, at *3

    (discussing Rule 23(e)(2) criteria). Rule 23(e) now requires the Court to determine whether

    the settlement is “fair, reasonable, and adequate after considering whether:

           (A) the class representatives and class counsel have adequately represented the class;

           (B) the proposal was negotiated at arm’s length;

           (C) the relief provided for the class is adequate, taking into account:

                   (i) the costs, risks, and delay of trial and appeal;

                   (ii) the effectiveness of any proposed method of distributing relief to the class,
                        including the method of processing class-member claims;

                   (iii) the terms of any proposed award of attorney’s fees, including timing of
                        payment; and

                   (iv) any agreement required to be identified under Rule 23(e)(3); and

           (D) the proposal treats class members equitably relative to each other.”

    Fed. R. Civ. P. 23(e)(2).

           Because the R&R already addressed the Bennett factors—and concluded that they

    were satisfied, see Doc. 30 at 15-19—the Parties will confine the discussion to the express

    criteria under Rule 23(e)(2), which the R&R did not directly discuss.


                                                    10
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 11 of 15 PageID 248




                   1.      Plaintiff and Class Counsel have adequately represented the Class
                           in reaching a settlement proposal at arm’s length.

           The requirements under Rule 23(e)(2)(A) and (B) “speak to ‘ ‘procedural’ concerns,

    looking to the conduct of the litigation and of the negotiations leading up to the proposed

    settlement.’” Gumm v. Ford, No. 5:15-CV-41-MTT, 2019 WL 479506, at *3 (M.D. Ga. Jan.

    17, 2019) (quoting Fed. R. Civ. P. 23 Advisory Comm.’s Note, 2018 amend.). “The focus

    should be ‘on the actual performance of counsel acting on behalf of the class,’ including

    whether class counsel ‘had an adequate information base’ and whether negotiations ‘were

    conducted in a manner that would protect and further the class interests.’” Ibid.

           Here, “the parties reached settlement at a fairly early stage of the proceedings,” as the

    R&R recognized. Doc. 30 at 18. Nevertheless, Class Counsel had adequate information

    from which to base its negotiations, thereby protecting the interests of the class. See

    Declaration at ¶ 5. The early stage of proceedings, therefore, does not weigh against a

    finding that the settlement is fair, reasonable, and adequate or that Class Counsel has not

    represented the Class adequately.

           While no occasion arose for Plaintiff to be deposed or attend a settlement conference

    in this matter, Plaintiff has remained in constant communication with his counsel and

    consistently demonstrated a desire to secure a favorable result for the Class. Id. at ¶ 9.

                   2.      The relief provided to the Class is adequate under the relevant
                           considerations in Rule 23(e)(2)(C).

           The amount negotiated for the Class—$6,054.26—was based on Class Counsel’s

    reasoned, informed, and justified assessment that this was 1% of the maximum amount that

    could conceivably be asserted as Defendant’s net worth under the FDCPA. Id. at ¶¶ 5-8.




                                                   11
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 12 of 15 PageID 249




    Further litigation—in addition to being time consuming and costly—presents a significant

    risk that Defendant will establish that its net worth is lower than the amount Class Counsel

    contended in negotiations. See Fed. R. Civ. P. 23(e)(2)(C)(i). There is also a risk that the

    Class will not be awarded the maximum amount of statutory damages, since the violations

    alleged are, admittedly, somewhat technical in nature.

           The Parties’ proposal for distributing the Settlement Fund also weighs in favor of a

    finding of adequacy. See Fed. R. Civ. P. 23(e)(2)(C)(ii). All class members—not just those

    who submit claims—will receive a portion of the Settlement Fund. And, over 93% of the

    Class is expected to receive their settlement checks. See Section III.A, supra.

           The amount of attorney’s fees will ultimately be determined by the Court and

    awarded only after a finding of fairness. This supports a finding of adequacy under Fed. R.

    Civ. P. 23(e)(2)(C)(iii). While Defendant has agreed not to oppose a request of $15,000, this

    simply reflects the time that it reasonably takes to see a class settlement (even a relatively

    simple one) through to its completion. See Gonzalez v. Germaine Law Office PLC, No. CV-

    15-01427-PHX-ROS, 2016 WL 5844605, at *1 (D. Ariz. Oct. 3, 2016) (noting that “counsel

    estimated they would spend 25-35 hours on the final approval motion, documentation, and

    hearing, and tasks associated with administration of the settlement, adding approximately

    $10,000-$14,000 to the lodestar” based on similar rates).

           There are no other agreements between Plaintiff, Defendant, or Class Counsel,

    subject to Rule 23(e)(3), besides the Agreement filed as Doc. 29-1. See Declaration at ¶ 10.

    Because the Agreement is fair, reasonable, and adequate, no further analysis under Fed. R.

    Civ. P. 23(e)(2)(C)(iv) is required.



                                                  12
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 13 of 15 PageID 250




                    3.      The Agreement treats class members equitably relative to each
                            other in light of the FDCPA’s statutory damages regime.

            The only consideration under Rule 23(e)(2) that does not obviously support a finding

    of adequacy is whether “the proposal treats class members equitably relative to each other.”

    Fed. R. Civ. P. 23(e)(2)(D). Here, the Agreement calls for Plaintiff to receive $1,000 under

    the FDPCA, plus $500 as an incentive award, see Doc. 29-1 at 11, while other class members

    will receive $31.69. The difference in the amount to be awarded to Plaintiff does not,

    however, tip the scale against finding that the settlement is fair, reasonable, and adequate.

            Initially, the FDCPA’s statutory scheme expressly recognizes the potential for a

    significant disparity in the amount awarded to the named plaintiff and the absent class

    members. See 15 U.S.C. § 1692k(a)(2)(B) (allowing the plaintiff to recover up to $1,000,

    while providing for pro rata distribution to the other class members “without regard to a

    minimum individual recovery”). This Court has recognized the propriety of awarding an

    additional $500 to the named plaintiff beyond the $1,000 available under the FDCPA. See

    Rigney v. Livingston Fin., LLC, No. 6:12-CV-617, 2014 WL 12625790, at *8 (M.D. Fla.

    Mar. 6, 2014) (approving “the payment of $1,000 in statutory damages plus an additional

    $500 as an incentive award to the Class Representative for her role in the litigation”), report

    and recommendation adopted, 2014 WL 12633494 (M.D. Fla. Mar. 13, 2014).

            Without the possibility of an incentive award, Plaintiff would have had little financial

    motivation to bring this action on behalf of the Class. Cf. Diakos v. HSS Sys., LLC, No. CV

    14-61784-CIV, 2016 WL 3702698, at *6 (S.D. Fla. Feb. 5, 2016) (“Because a named

    plaintiff is an essential ingredient of any class action, an incentive award is appropriate if it is

    necessary to induce an individual to participate in the suit….”) (quoting Cook v. Niedert, 142


                                                    13
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 14 of 15 PageID 251




    F.3d 1004, 1016 (7th Cir. 1998)). What’s more, the Class is receiving more than what would

    likely be recovered by litigating this action to a final judgment. See Declaration at ¶ 8.

    Plaintiff’s greater award does not reflect a decision to sacrifice a greater recovery for the

    Class; rather, it is a fairly sought bonus for his willingness to spend additional time and effort

    and bear additional risk by pursuing a recovery on their behalf.

    IV.    Conclusion

           The Court should certify the Class for settlement purposes and grant final approval of

    the proposed class settlement. The Class has been properly informed of the settlement, with

    over 93% of the absent class members receiving individual notice. The Class continues to

    meet the express criteria of Rule 23. No class member has objected or requested exclusion

    from the settlement. The Agreement is fair, reasonable, and adequate, as it provides the

    Class with as much or more than it could obtain through further litigation.


    Dated: December 23, 2019


    Respectfully submitted,

    s/Russell S. Thompson, IV                           s/ Charles J. Meltz
    Russell S. Thompson, IV (pro hac vice)              Charles J. Meltz, Esquire
    Thompson Consumer Law Group, PLLC                   Florida Bar No. 985491
    5235 E. Southern Ave., D106-618                     GROWER, KETCHAM, EIDE, TELAN
    Mesa, AZ 85206                                      & MELTZ, P.A.
    Telephone: (602) 388-8898                           Post Office Box 538065
    Facsimile: (866) 317-2674                           Orlando, FL 32853-8065
    rthompson@ThompsonConsumerLaw.com                   Telephone: (407) 423-9545
                                                        Facsimile: (407) 425-7104
    Attorney for Plaintiff Clark Stewart                cjmeltz@growerketcham.com
                                                        grdietrich@growerketcham.com

                                                        Counsel for Defendant Florida
                                                        Community Law Group, P.L.


                                                   14
Case 6:18-cv-02111-CEM-DCI Document 34 Filed 12/23/19 Page 15 of 15 PageID 252




                                   CERTIFICATE OF SERVICE

           I certify that on December 23, 2019, I served the foregoing document on Defendant

    by filing a copy of the same with the Court using CM/ECF, which will send notification of

    such filing to the following counsel of record:

   Charles J. Meltz
   Kirsten D. Blum
   Grower, Ketcham, Eide, Telan & Meltz, P.A
   PO Box 538065
   Orlando, FL 32853
   cjmeltz@growerketcham.com
   kdblum@growerketcham.com

                                                  s/Russell S. Thompson, IV
                                                  Russell S. Thompson, IV (pro hac vice)




                                                  15
